Citation Nr: 1700521	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for basal cell carcinoma of the back to include as secondary to herbicide exposure.

4.  Entitlement to a higher initial rating in excess of 70 percent for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In a subsequent June 2013 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective December 3, 2008.  

The Veteran testified at a June 2014 Travel Board hearing.  The hearing transcript is of record.  The Board remanded the appeal in September 2014 for additional development, which included a request for outstanding medical records and to obtain VA examinations and opinions to address the Veteran's service connection claims.  This was accomplished, and the Board finds that it may proceed with a decision on the issues of service connection at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a recent May 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher initial 70 percent rating for PTSD effective December 3, 2008.  Unfortunately, the Board finds that an additional remand is necessary to address the Veteran's increased rating claim.  See Stegall v. West, 11 Vet. App. at 270.

The issue of entitlement to a higher initial rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Currently diagnosed GERD is not related to service or to service connected PTSD.  

2.  Symptoms of hypertension were not chronic in service and continuous since service separation and hypertension did not manifest to a compensable degree within one year of service separation.

3.  Currently diagnosed hypertension is not related to service or to service connected PTSD.

4.  The Veteran had active service in the Republic of Vietnam and is, therefore,  presumed to have been exposed to an herbicide agent during active service. 

5.  The Veteran had initial excision of basal cell carcinoma on the back in 1995.

6.  Symptoms of basal cell carcinoma were not chronic in service and continuous since service separation and basal cell carcinoma did not manifest to a compensable degree within one year of service separation.

7.  Basal cell carcinoma is not etiologically related to active service or to herbicide exposure in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for stomach disorder, to include GERD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a December 2008 notice letter which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and hearing testimony, VA and private medical records, and VA examinations.  The Board remanded the appeal in September 2014 to obtain VA examinations and opinions to address service connection for a stomach condition, hypertension, and basal cell carcinoma.  The Board finds that the January 2016 VA examinations and an April 2016 supplemental medical opinion adequately address the Veteran's current diagnoses, adequately address questions asked on remand, and include adequate rational for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran and his representative contend in an October 2016 correspondence that the opinion offered on a January 2016 VA examination of the skin is inadequate, the Board finds that the April 2014 supplemental opinion is adequate and adequately address whether the Veteran's basal cell carcinoma of the back was related to service or in-service herbicide exposure.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities have been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Hypertension and malignant tumors, such as basal cell carcinoma, are "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. 
§ 3.303 (b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2015).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at Note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Stomach Disorder, to Include GERD

The Veteran contends in lay statements and in July 2014 Board hearing testimony that he has GERD secondary to service-connected PTSD.  The Veteran has a current diagnosis of GERD.  See VA treatment records and January 2016 VA examination.  

Service treatment records do no identify any diagnosis, treatment, or complaints related to GERD in service.  During a July 2014 Board hearing, when asked if he had any stomach problems in service, the Veteran indicated that he could not remember as it had been 50 years.  The earliest diagnosis of GERD shown in private treatment records was in 2007, many years after service separation.    

The Board finds that the evidence of record does not establish a nexus between currently diagnosed GERD and service-connected PTSD.  A January 2016 VA examiner opined that the Veteran's GERD was less likely than not related to service reasoning that there was no mention of GERD, gastritis, or any GI distress while in service.  In an April 2016 supplemental medical opinion, provided based on a review of the record, a VA physician opined that it was less likely than not that the Veteran's GERD was caused or aggravated by his service-connected PTSD.  He noted that the Veteran had reported that he had been on medication for GERD for over 20 years, with symptoms of infrequent epigastric distress, pyrosis and reflux.  A review of the Veteran's vital signs showed that he was borderline obese, and this was stated to be a primary risk factor for GERD.  His GERD was controlled on medication and had not progressed beyond normal progression, and there was no basis for finding a permanent worsening beyond normal progression.  The VA physician noted that while some medical literature supported an association between PTSD and GERD, this was not causal association, just a greater incidence of GERD. The Board finds that the VA opinions are probative as they were based on a review of the record and included adequate rationale.  

The Board finds that currently diagnosed GERD is not otherwise related to service.  Service treatment records do not identify symptoms or complaints related to GERD in service, and in hearing testimony, the Veteran indicated that he did not recall having symptoms of GERD in service.  A January 2016 VA examiner opined that GERD was less likely than not related to service.  For these reasons, the Board finds that the weight of the evidence is against service connection for GERD.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  (2016).

Hypertension

The Veteran contends in lay statement and June 2014 Board hearing testimony that hypertension is related to service, and contends that headaches in service were a symptom of high blood pressure and hypertension.  In a November 2010 statement, the Veteran reported that he took his blood pressure medication each day, and if he didn't he would have a severe headache.  The Veteran indicated his hearing testimony that he had frequent headaches prior to being started on medication for his blood pressure.  

The Veteran has currently diagnosed hypertension.  See January 2016 VA examination.  Post-service private treatment records indicate that the Veteran has had a diagnosis of hypertension since 2006.  The Veteran has testified that he started medication for hypertension at approximately the age of 50.  

Service treatment records do not identify a diagnosis of hypertension in service and the Veteran was not evaluated for high blood pressure at any time in service.  Service treatment records do reflect headaches in service.  A December 1964 enlistment examination shows that the Veteran had a blood pressure reading of 112/80 at enlistment.  In February 1966, the Veteran was seen for a possible reaction to a shot received that afternoon.  He had a temperature of 100 degrees and a blood pressure reading of 108/90 at that time.  During a December 1967 separation examination, the Veteran's blood pressure reading was 110/66.  He denied having high or low blood pressure on a report of medical history completed at separation.    

The Veteran's representative contends during Board hearing testimony that service treatment records document one elevated blood pressure reading of 108/90 which represents stage 1 hypertension.  For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The weight of the evidence shows that symptoms of hypertension were not chronic in service and continuous since service separation.  The Board finds that service treatment records do not identify a diagnosis of hypertension in service or shortly after service separation.  While the Veteran did have an elevated diastolic blood pressure reading of 90 in February 1966, when he had a fever and possible reaction to a vaccination, the Board finds that the single reading does not indicate a diagnosis of hypertension in service and there is no indication that blood pressure readings remained elevated in service.   See 38 C.F.R. § 4.104, DC 7101 (A diagnosis of hypertension requires 2 or more readings on at least 3 different days).  

Instead, service treatment records indicate that the Veteran had a normal blood pressure reading of 110/66 at separation, and that he denied having high blood pressure on a report of medical history completed at separation.  Post-service private treatment records do not reflect a diagnosis or treatment for hypertension until 2006, many years post-service.  Notably, private treatment records show that the Veteran was evaluated for chest pain in April 1995 and he had a subsequent cardiac catheterization.  While the Veteran was noted to have a history and diagnosis of hypocholesterolemia, a diagnosis of hypertension was not indicated at that time.  For these reasons, the Board finds that symptoms of hypertension were not chronic in service and continuous since service separation.  

Hypertension did not manifest to a degree of 10 percent or more within one year of service separation.  Despite the single elevated diastolic blood pressure reading of 90 taken in February 1966, service treatment records do not reflect diastolic blood pressure readings predominantly at 100 percent or more, systolic blood pressure readings predominantly at 160 or more, or continuous medication for control of hypertension in service or within one year of service separation.  See 38 C.F.R. 
§ 4.104, DC 7101. Thus, the Board finds that hypertension did not manifest to a compensable degree within one year of service separation to warrant the presumption of service connection. 

The Veteran contends that he had symptoms of hypertension as evidenced by headaches treated in service, reporting that he had headaches post-service, which resolved with the prescription of medication for control of hypertension.  However, the Veteran also testified that he did not begin taking medication for hypertension until he was 50 years of age, many years after service separation, and he is not currently service-connected for headaches.  While the Board finds that the Veteran is credible in identifying resolution of chronic headache symptoms with the use of blood pressure medications, he is not competent to diagnose hypertension in service based on the presence of headaches, or relate current hypertension to headaches in service.  

A January 2016 VA examiner opined that the Veteran's hypertension was less likely than not related to service, finding no elevated blood pressure readings in service treatment records.  

The Veteran provided an August 2014 opinion from Dr. S.J.O., who stated that the Veteran's hypertension was as likely as not the result of his PTSD.  Dr. S.J.O. did not indicate a review of the record, provided no reasons or bases for the opinion rendered, and no medical evaluation or medical records were associated with the opinion.  

In an April 2016 supplemental medical opinion, a VA physician detailed relevant findings from a review of service treatment records.  He noted treatment for headaches shown in service, February 1966 blood pressure reading of 108/90 recorded in conjunction with the reaction to a shot, and findings noted at separation.  In the supplemental medical opinion, the VA physician reiterated the January 2016 VA examiner's findings.  The VA physician also opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by service-connected PTSD.  He reasoned that the Veteran has hypertension controlled with Lisinopril, without complication, and with no basis for permanent worsening beyond its normal progression.  He cited relevant medical literature on the issue, and noted that while medical literature supported an association between hypertension and PTSD, reasoned that this was not a casual association or an association that suggests a basis for permanent worsening beyond normal progression.  For these reasons, he opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by PTSD.  

The Board finds that the January 2016 and April 2016 VA medical opinions are probative as they were based on a review of the record.  A January 2016 VA examiner opined that the Veteran's hypertension was less likely than not related to service, and the April 2016 VA examiner reiterated the opinion without indicating any change in opinion after a review of the record, which included a discussion of blood pressure readings taken in service and treatment for headaches in service.  The Board finds that the VA opinions are consistent with findings in service which show no VA specific evaluations for high blood pressure, and normal blood pressure readings at separation.  Additionally, as the Board has already discussed above, while the Veteran did have a slightly elevated diastolic blood pressure reading of 90 in February 1966, the Board finds that the single reading does not indicate a diagnosis of hypertension in service and there is no indication that blood pressure readings remained elevated in service.   This is also consistent with the Board's finding that hypertension was not diagnosed until many years after service separation, and the Veteran's testimony that he was not started on medication for hypertension until he was approximately 50 years of age. 

While the Veteran contends in Board hearing testimony that hypertension or headaches in service are alternately related to "nerves," the April 2016 medical opinion indicates that hypertension is not caused or aggravated by service-connected PTSD.  The Board finds that the April 2016 VA medical opinion is more probative than the August 2014 opinion from Dr. S.J.O. on the question of secondary service connection, as there is no indication of the basis for Dr. S.J.O.'s opinion, and he provided no rationale for the opinion rendered.  Accordingly, the Board finds that the weight of the evidence does not establish a nexus between hypertension and service, or to service-connected PTSD.

The Board finds that the evidence of record also does not otherwise tend to establish a nexus between currently diagnosed hypertension and headache symptoms in service.  The Board finds that as a lay person the Veteran is not competent to provide an opinion regarding the nexus between diagnosed hypertension and service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of hypertension, and the Board finds that his lay assertions attempting to relate hypertension to service are outweighed by the medical opinion of the VA examiner in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

For these reasons, the Board finds that the weight of the evidence is against service connection for hypertension.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  (2016).

Basal Cell Carcinoma

The Veteran contends that basal cell carcinoma on the back is related to herbicide exposure in service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that basal cell carcinoma, excised in 1995, is not related to service, to include exposure to herbicides in service.

Private treatment records dated in 1995 and an April 2016 VA opinion show that the Veteran had excision of basal cell carcinoma on the back in 1995, and required re-excision in 2008.   

The Veteran's DD Form 2014 shows that he had active service in the Republic of Vietnam.  Accordingly, the Veteran is presumed to have been exposed to an herbicide agent during service.  See 38 C.F.R. § 3.307(a)(6)(iii).   However, as the Veteran's diagnosed disability, basal cell carcinoma, is not included in the indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e).  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

After a review of all the evidence, lay and medical, the Board finds that symptoms of basal cell carcinoma were not chronic in service and continuous since service separation and basal cell carcinoma did not manifest to a compensable degree within one year of service separation.  Service treatment records, to include a December 1967 separation examination, do not reflect any complaints, treatment or diagnoses related basal cell carcinoma on the back in service, nor has the Veteran identified any specific symptoms or treatment related to the claimed basal cell carcinoma in service.  Instead, the medical evidence of record shows that the Veteran was first seen for basal cell carcinoma in 1995.  No earlier dates of treatment were identified by the record.  While the Veteran may have exhibited symptoms of basal cell carcinoma prior to initial treatment in 1995, he has not established the presence of symptoms in service, or for decades post service.  There is no indication that basal cell carcinoma manifested to a compensable degree in service or within one year of service separation.  

The Board finds that basal cell carcinoma is not etiologically related to service, to include exposure to an herbicide agent in service.  In an April 2016 supplemental opinion, a VA physician opined, based on a review of the record, that it is less likely than not that the Veteran's basal cell carcinoma of the back was related to service, to include exposure to herbicide.  In providing these opinions, the VA examiner discussed private medical records which included an admission to Riverside Methodist Hospital on August 1995 for the excision of residual basal cell carcinoma of the back.      

The VA physician noted, in the supplemental opinion, that in the January 2016 VA examination, the examiner, a physician's assistant, incorrectly diagnosed the Veteran with tumors and neoplasms of the skin, including malignant melanoma diagnosed in 2008, and was unable to provide an opinion for direct service connection as the cancer was found over 25 years post service.  The VA physician clarified in the supplemental medical opinion that the Veteran's skin condition was a basal cell carcinoma of the back which was excised once and required re-excision.  He noted, in reference to medical research compiled in the Veterans and Agent Orange: Update 2014, that excessive exposure to UV radiation is the most important risk factor for nonmelanoma skin cancers, and noted that there was inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and basal-cell or squamous-cell cancers.  The VA physician stated, in summary, that the Veteran's basal cell carcinoma of the back was excised in 1995, thirty years after service, and that the etiology of his basal cell carcinoma of the back was most likely UV radiation exposure (sunlight).  Accordingly, the VA physician opined that it was less likely than not the Veteran's basal cell carcinoma of the back was related to service, to include his exposure to herbicides in service.

The Board finds that this opinion is probative, as it is based on a review of the evidence of record, and the Board finds that the VA examiner provide adequate reasons and bases for the opinions rendered based on cited medical literature.  There is no other evidence of record which tends to establish a relationship between the Veteran's basal cell carcinoma and service.  For these reasons, the Board finds that the weight of the evidence shows that basal cell carcinoma is not etiologically related to service. 

As the weight of the competent, credible, and probative evidence does not establish a nexus between basal cell carcinoma and service, to include exposure to an herbicide agent in service, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a stomach condition, to include GERD, is denied.  

Service connection for hypertension is denied. 

Service connection for a basal cell carcinoma is denied.


REMAND

In a June 2013 rating decision, the RO granted service connection for PTSD.  The Veteran appealed the initial 30 percent assigned, stating that a higher 70 percent rating was warranted for PTSD.  The filing of a notice of disagreement places a claim in appellate status.  The Board remanded the appeal in June 2014 the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  While the AOJ granted a higher 70 percent rating for PTSD and subsequently issued a supplemental statement of the case, a statement of the case with an enclosed Form 9 (substantive appeal) has not been sent to the Veteran.  In order to afford the Veteran an opportunity to perfect his appeal, the Board finds that an additional remand is necessary to comply with the June 2014 remand order.  See Stegall, 11 Vet. App. at 270, (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing entitlement to a higher initial rating, in excess of 70 percent, for PTSD.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


